Citation Nr: 1435804	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-19 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased evaluation for right (major) shoulder bursitis and tendonitis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to March 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In November 2013, the Board remanded the claim for further development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Additionally, a review of the Veteran's Virtual VA claims file reveals a June 2014 Appellate Brief.  


FINDING OF FACT

For the entire appeal period the Veteran's right shoulder bursitis and tendonitis has been manifest by pain, discomfort, stiffness, fatigue, restricted movement, feelings that his shoulder would dislocate, flare-ups, forward flexion of at least 90 degrees, abduction of at least 70 degrees, external rotation of at least 25 degrees, and internal rotation of at least 35 degrees.  


CONCLUSION OF LAW

The criteria for a higher rating of 30 percent, but no more, for right shoulder bursitis and tendonitis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.519, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5201 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his increased rating claim was satisfied by way of a letter dated July 2008.  The letter also informed the Veteran of the Veteran's and VA's respective duties for obtaining evidence.  Additionally, the letter provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's post-service VA and private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with VA examinations in July 2008, August 2010, and December 2013.  The Board also finds that the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, reviewed the Veteran's medical history, and described the Veteran's right shoulder disability in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board is also satisfied that there has been substantial compliance with the November 2013 remand directives, which included obtaining outstanding VA treatment records and affording the Veteran another VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

The Veteran's right (major) shoulder bursitis and tendonitis is evaluated under Diagnostic Code 5201, for limitation of motion of the arm.  38 C.F.R. § 4.71a.  Under Diagnostic code 5201 limitation of motion of the arm at shoulder level (90 degrees) is rated as 20 percent disabling for both the major and minor arm.  Limitation of motion of the arm midway between side and shoulder level (45 degrees)  is rated as 30 percent for the major arm and 20 percent for the minor arm.  Limitation of motion of the arm to 25 degrees from the side is rated as 40 percent disabling for the major arm and 30 percent for the minor arm.  

Normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The Federal Circuit Court has held that the plain language of 38 C.F.R. § 4.71a confirms that a Veteran is only entitled to a single disability rating under Diagnostic Code 5201 for each arm that suffers from limited motion at the shoulder joint.  The Diagnostic Code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.




Background

In a July 2008 Report of Contact, the Veteran reported that he was experiencing an increase in pain, discomfort, and fatigue in his right shoulder.  

VA treatment records dated June 1999 to January 2014 show that the Veteran was treated for his right shoulder disability.  The Veteran reported such symptoms as pain and flare-ups from time to time, restricted movement, and stiffness.  The Veteran also reported that certain movements made him feel as if he was going to dislocate the shoulder.  

The Veteran was afforded a VA examination in July 2008.  The examiner noted that the Veteran was right hand dominant.  The Veteran reported symptoms of giving way, instability, pain, stiffness, weakness, decreased speed of motion, episodes of dislocation or subluxation one to two times per year, and severe weekly flare-ups that last three to seven days.  The Veteran denied symptoms of deformity, incoordination, locking episodes, effusions, and inflammation.  The Veteran reported that precipitating factors were strenuous activities, such as raking the yard, cutting the grass, lifting objects, and "sleeping on his arm wrong".  The Veteran reported that he had reduced his activities to avoid pain.  The Veteran also reported that he did not use his right arm during flare-ups.  The examiner noted that there were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  

On physical examination, the examiner noted that the Veteran did not have loss of bone or part of bone but did have recurrent shoulder dislocations without guarding of movement.  The examiner noted there was no inflammatory arthritis.  The examiner noted crepitus, tenderness, pain at rest, weakness, guarding of movement, and atrophy of musculature.  On range of motion testing there was objective evidence of pain with active motion.  Flexion was to 180 degrees, abduction was to 115 degrees, internal rotation was to 25 degrees, and external rotation was to 35 degrees.  The examiner noted that there was objective evidence of pain following repetitive motion.  There was no additional limitation after three repetitions of range of motion and there was no joint ankylosis.  

The examiner also noted that the Veteran was employed and had not missed any time from work in the prior 12 months.  The examiner noted that the Veteran's right shoulder had significant effects on his usual occupation due to problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength in the upper extremity, and pain.  The examiner noted that due to his right shoulder, the Veteran was assigned different duties.  The examiner also noted that the effects of the Veteran's right shoulder on usual daily activities ranged from none to severe.    

On his May 2010 VA Form 9, the Veteran reported that his arm movement was increasingly restricted and his range of motion did not reach shoulder level on a continual basis.  The Veteran reported his VA physician had increased his pain medication and that his right arm restriction had become so severe that it interfered with his work, family, and household maintenance, and was often times intolerable.  The Veteran reported that due to his restricted shoulder movement he was unable to lift his children and physical playtime with his children was extremely limited. The Veteran reported that the side effects of the pain medication included frequent bouts of lethargy at work and at home, and irritability.  The Veteran also reported that he frequently changed his schedule and used vacation days to deal with his shoulder restrictions.  The Veteran reported that the stress of his conditions effect his relationships at work and at home.  

The Veteran was afforded another VA examination in August 2010.  The examiner noted that the Veteran's symptoms included pain, stiffness, weakness, decreased speed of motion, and effects on the motion of the joint.  The Veteran was negative for deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, inflammation, and flare-ups.  The examiner also noted that there were no constitutional symptoms or incapacitating episodes of arthritis.  

On physical examination there was no loss of a bone or part of a bone, there were no recurrent shoulder dislocations, and there was no inflammatory arthritis.  There was tenderness over the AC joint and muscle atrophy.  On range of motion testing forward flexion was to 90 degrees, abduction was to 70 degrees, internal and external rotation to 90 degrees.  There was objective evidence of pain on repetitive motion with no additional limitations after three repetitions of range of motion.  The examiner also noted there was no joint ankylosis.  X-rays revealed osteoarthritis in the glenohumeral joint.  The examiner noted that the Veteran was employed fulltime and had problems with lifting and carrying at work.  The Veteran reported that he would sometimes change his schedule so that he did not have to work because of his shoulder and had done so most recently the month prior.  The Veteran reported that he worked in management so he did not use his shoulder much at work.  The Veteran also denied problems with the usual daily activities.    

As part of the November 2013 Board remand, the Veteran was afforded another VA examination in December 2013.  The Veteran reported that his shoulder sometimes felt heavy and that he experiences pain and tightness when he does not keep his shoulder moving.  The examiner noted that the Veteran did not have any other complaints.  The Veteran did not report flare-ups that impact the function of his shoulder and/or arm.  

On range of motion testing flexion was to 110 degrees, with pain at 110 degrees.  Abduction was to 90 degrees, with pain at 90 degrees.  On repetitive testing flexion was to 110 degrees and abduction was to 90 degrees.  The examiner noted that the Veteran did not have additional limitation in range of motion on repetitive use testing.  The Veteran did have functional loss and/or functional impairment, to include less movement than normal and pain on movement.  The Veteran had localized tenderness and/or pain on palpation.  The Veteran did not have guarding of either shoulder.  The Veteran's strength was noted as normal and the Veteran did not have ankylosis of the shoulder joint.  All additional testing was negative.  There was no history of mechanical symptoms or recurrent dislocation or subluxation.  The examiner noted that the Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula.  The Veteran did have tenderness on palpation of the AC joint.  The Veteran did not have any residual signs and/or symptoms due to his prior surgery.  The Veteran was noted as having a surgical scar.  The examiner noted that functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner noted that x-rays revealed degenerative arthritis.  The examiner also noted that the Veteran's shoulder condition impacted his ability to work in that he could not perform over the head work.  The examiner concluded that pain, weakness, fatigability, nor incoordination significantly limited the Veteran's functional ability during a flare-up or if the joint was repeatedly used over a period of time.  The examiner explained that there was no decreased range of motion with pain or repetitive use.  

Analysis

Based on the evidence above, the Board finds that the Veteran's right (major) shoulder bursitis and tendonitis has more nearly approximated the criteria for an increased rating of 30 percent but no higher under Diagnostic Code 5201.  The evidence of record shows that at worst, the Veteran demonstrated 70 degrees range of motion on abduction.  At best, the Veteran demonstrated 110 degrees range of motion on abduction.  The Veteran's subjective complaints of pain, discomfort, stiffness, fatigue, restricted movement, feelings that his shoulder would dislocate, and flare-ups are competent and credible.  The examinations revealed muscle atrophy of the shoulder.  Based on the Veteran's complaints, including complaints that he experiences additional functional loss during activities and flare-ups, and the examination results, the Board finds that his right shoulder disability probably more nearly approximates the level of impairment associated with arm movement restricted to midway between the side and shoulder level (i.e., 45 degrees).  Therefore, the Veteran is entitled to a higher rating of 30 percent under Diagnostic Code 5201.  

In so finding, the Veteran does not more nearly approximate the criteria associated with a 40 percent rating.  The Veteran does not have limitation of the arm to 25 degrees from the side, as required for the next higher rating under DC 5201.  The evidence of record shows that throughout the appeal period, the Veteran has had at least 90 degrees flexion and 70 degrees abduction, external rotation of at least 25 degrees, and internal rotation of at least 35 degrees.  The Board accounted for the Veteran's subjective complaints and the principles set forth in DeLuca in assigning the higher rating of 30 percent.  Indeed, the July 2008 and August 2010 VA examiners found that there were no additional limitations after three repetitions of range of motion.  Additionally, the August 2013 VA examiner found that the Veteran did not have additional limitation in range of motion on repetitive use testing.  Furthermore, the August 2013 VA examiner concluded that pain, weakness, fatigability, nor incoordination significantly limited the Veteran's functional ability during a flare-up or if the joint was repeatedly used over a period of time.  The examiner explained that there was no decreased range of motion with pain or repetitive use.  Thus, the Veteran's symptoms do not cause a functional limitation that would warrant an even higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The Board notes that the August 2013 VA examiner noted a scar on the Veteran's right shoulder.  However, the Veteran was service-connected for right shoulder scars, status post-surgery (dominant) associated with bursitis and tendonitis, right major in an August 2010 decision.  As such, the Veteran is already being compensated for his right shoulder scar.  See 38 C.F.R. § 4.14.  

The Board has also considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has not warranted a disability evaluation in excess of 30 percent at any time during the pendency of this claim.  As such, staged ratings are not warranted.

The Board also notes that the Veteran has degenerative arthritis established by x-ray findings.  However, as the Veteran is currently in receipt of a 20 percent rating for limitation of motion of the arm, a separate rating for arthritis is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010

Finally, the Board has also considered the applicability of other diagnostic codes, but finds that no other diagnostic code provides a basis for any higher rating.  The Veteran's right (major) shoulder bursitis and tendonitis has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  The Veteran complained of experiencing one or two episodes of dislocation or subluxation a year and experiencing feelings that his shoulder will dislocate but no such movement was demonstrated on VA examination.  Also, malunion or nonunion of the clavicle or scapula, or malunion, fibrous union, or nonunion of the humerus was not shown on VA examination.  The Veteran's competent and credible lay evidence is outweighed by the competent and credible medical evidence that evaluates the true extent of the shoulder impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

For the foregoing reasons, the Board finds that the Veteran is entitled to a higher rating of 30 percent, but no higher, for his right shoulder disability.  

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right (major) shoulder bursitis and tendonitis with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated and the Board has considered the Veteran's subjective complaints of pain, discomfort, stiffness, fatigue, restricted movement, feelings that his shoulder would dislocate, and flare-ups.  Additionally, the Board finds that the Veteran has also not described any exceptional or unusual features of his right (major) shoulder bursitis and tendonitis.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The evidence of record does not show that the Veteran is unemployable due to his right (major) shoulder bursitis and tendonitis.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  


ORDER

A higher rating of 30 percent for service connected right (major) shoulder bursitis and tendonitis is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


